Citation Nr: 1829513	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 19, 2015, and in excess of 50 percent afterwards, for a service-connected acquired psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James F. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1994 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2016, the Board granted an increased rating of 50 percent for the Veteran's acquired psychiatric disorder from October 19, 2015, but denied the other claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In November 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2018, the Veteran's representative submitted new evidence and requested that RO consider the new evidence before the Veteran's claims are transferred to the Board.  As such, the Veteran's claims should be readjudicated in a new Supplemental Statement of the Case (SSOC).




Accordingly, the case is REMANDED for the following action:

After the completion of any action deemed appropriate (including forwarding the May and October 2017 examination reports to the Veteran's representative), the Veteran's increased rating claim for an acquired psychiatric disability, increased rating claim for residuals of a TBI, and entitlement to a TDIU should be readjudicated.  All applicable laws and regulations, and all evidence received since the December 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

